 In the Matter of JOSEPH SOLOMON, AN INDIVIDUAL,D/B/ATHE SOLO-MON COMPANY AND THE SOLOMON COMPANYandUNITED GARMENTWORKERS OF AMERICA, A. F. L.Case No. 10-CA-77.-Decided June 14,1949DECISIONANDORDEROn October 29, 1948, Trial Examiner Sidney L. Feiler issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents' had engaged in and were engaging in certain un-fair labor practices, and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.The Trial Examineralso found that the Respondents had not engaged in certain otheralleged unfair labor practices, and recommended dismissal of theseallegations of the complaint.Thereafter, the Respondents filed ex-ceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds no prejudicial error was committed.The rulingsare hereby affirmed.The Board has considered the IntermediateReport, the exceptions and brief, and the record in the case, and findsmerit in the Respondents' exceptions to the extent indicated below.1.The Trial Examiner found and we agree, that the Respondents,by the activities of Plant Superintendent Glenn in interrogating anemployee about his union sympathies, in attending union meetingson September 19 and 26, 1947,2 and in urging at the September 26meeting that the union representatives return the union-authoriza-tion cards to the employees who wanted them, violated Section 8 (a)(1) of the amended Act.IOn January 1, 1948, The Solomon Company,a Delaware corporation,took over theassets and assumed the liabilitiesof theunincorporated business conducted by JosephSolomon.Joseph Solomon became president of and a principal stockholder in thecorporation.2 It is true that Glenn withdrew from the meeting on September 19 when requestedto do so,but his uninvited presence must be viewed as having had a restraining effect onthe exercise of the rights of the employees.Matter ofBrezner Tanning Company, Inc.,50 N. L. It. B. 894.84 N. L.R. B., No. 29.226 THE SOLOMON COMPANY227We do not agree with the Trial Examiner, however, that the similaractivities of the "foreladies" are attributable to the Respondents.These foreladies had worked for Glenn as utility girls in a garmentfactory in Mississippi.Glenn offered them a wage increase of 10cents an hour and the title of "forelady" if they would transfer to theRespondents' new mill in Alabama, where there were few experiencedgarment workers.Although the foreladies were not assigned to aparticular machine, they spent about 50 percent of their time operatinga machine whenever a regular operator was unavailable, and the other50 percent instructing new employees.They had no power to hire,discharge, promote, transfer, reward, or discipline employees.Glenndid not discuss the capabilities of individual workers with them, butdepended on his own observation as he walked down the productionline, which he did about every 30 minutes.The Trial Examiner found the foreladies to be supervisors, on theground that they had authority responsibly to direct other employees.In several recent cases,3 however, we have found individuals, althoughdesignated as "foremen" or "foreladies," not to be supervisors withinthe meaning of the Act where their relation to their fellow employeeswas that of master craftsmen to apprentices, and their regulation of theflow of work and the training of new employees was the result ofsuperior experience rather than of authority.The foreladies in thepresent case appear to us to be in the same situation.We thereforefind that they are not supervisors within the meaning of the Act.Onthe record in this case we hold that the Respondents are not responsiblefor their activities in connection with the Union.2.The Trial Examiner found that the Respondents had violatedSection 8 (a) (5) of the amended Act by failing to bargain with theUnion after receipt, on September 15, 1947, of the Union's letter ofSeptember 13, 1947.We do not agree.The letter, which is set forthin full at page 10 of the Intermediate Report, notified the Respondentsthat the Union was filing a petition with the Board requesting anelection "to ascertain whether the employees want us to represent themas their bargaining representatives."The letter went on to requestthe Respondents to participate in a cross-check of cards to determinethe Union's majority.The Respondents contend that they read theletter as proposing a determination of the Union's bargaining status,alternatively by a Board election or by a cross-check of cards, andthat they decided to await the outcome of the Board proceeding as thepetition had already been filed.We find the Respondents' interpreta-tion of the letter, under all the circumstances, to be entirely reasonable.5 See, for example,Matter of Volney Felt Mills, Inc,81 N. L. It. B. 1243 ;Matter ofJohnson City Publishing Company,81 N L. R B. 1341. 228DECISIONSOF NATIONAL LABOR 'RELATIONS BOARDMoreover, if the foreladies are included in the unit, as they must bein view of our finding that they are not supervisors, the Union didnot represent a majority either on September 13, when it wrote theletter, or on September 15, when the letter was received.As the Uniondid not make a clear and unequivocal demand for recognition, and didnot represent a majority of the employees in the appropriate uniteither when the alleged demand was made or when it was received, theRespondents have not refused to bargain within the meaning of Section8 (a) (5) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent Corporation, TheSolomon Company, Leeds, Alabama, its officers, agents, successors, andassigns, shall :1.Cease and desist from :Interrogating its employees concerning their union affiliations, ac-tivities, or sympathies; engaging in surveillance of union activities;or in any other manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist United Garment Workers ofAmerica, A. F. L., or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any or all of such activi-ties, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant at Leeds, Alabama, copies of the notice attachedhereto marked "Appendix A." 4Copies of said notice, to be furnishedby the Regional Director for the Tenth Region, after being'signed byrepresentatives of,the Respondent Corporation, shall be posted by theRespondent Corporation immediately upon receipt thereof, and main-tained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent Corpora-tion to insure that said notices are not altered, defaced, or coveredby any other material;,4 In the event that this Order Is enforced by decree of a United States Court of Appeals,there shall be inserted in the notice,before the words, "A DECISION AND ORDER," thewords, "A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." -THE SOLOMON COMPANY229'(b)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps theRespondent Corporation has taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein, insofar as it allegesthat the Respondents refused to bargain collectively with United Gar-ment Workers of America, A. F. L., in violation of Section 8 (a) (5)of the Act, be, and it hereby is, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE wuL NOT interrogate our employees in any manner con-cerning their union affiliations, activities, or sympathies; engagein surveillance of union meetings; or in any other manner inter-fere with, restrain, or coerce our employees in the exercise of theright to self-organization, to form labor organizations, to joinor assist UNITED GARMENT WORKERS OF AMERICA, A. F. L., or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all of such activitiesexcept to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8 (a) (3) of the Act.---------------------Employer.Dated---------------------------By------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMessrs. Gilbert CohenandT. Lowry Whittaker,for the General Counsel.Mr. Robert H. Loeb,of Birmingham, Ala., for the Respondents.Mrs. Mary Sue Densmore,of Birmingham, Ala., for the Union.STATEMENT OF THE CASEUpon a third amended charge duly filed by United Garment Workers, A. F. L.,herein called the Union, the General Counsel of the National Labor RelationsBoard 3 by the Regional Director for the Tenth Region (Atlanta, Georgia), issuedi The General Counsel and the attorney representing him at the bearing are referredto as the General CounselThe National Labor Relations Board is referred to as the Board.853396-50-vol. 84-16 230DECISIONS OF- NATIONAL LABOR RELATIONS BOARDan amended complaint dated April 8, 1948, against Joseph Solomon,d/b/a TheSolomon Company and The Solomon Company,Leeds, Alabama,herein called theRespondents;,alleging that the Respondents,had engaged_.in and were engaging in.unfair labor practices affecting commerce within the meaning of Section 8 (a)-(1) and(5) and Section 2 (6) and(7) of theNational LaborRelations Act, asamended, 49 Stat. 449, 61 Stat. 136, hereinafter referred to as the ActCopies ofthe amended complaint and notice of hearing thereon were duly served upon theRespondents and the Union!With respect to unfair labor practices,the amended complaint alleges in sub-stance that the Respondents(1) by namedofficers,agents,representatives, andemployees,by certain acts, statements,and conduct,interfered with, restrained,and coerced their employees in the exercise of their rights under the Act; and (2)failed and refused to bargain with the Union as the duly designated collectivebargaining representative of all their employees in an appropriate unit.In their 'answer, the Respondents deity,the commission'of -any of the unfair,labor practices chargedPursuant to notice,a hearing was held at Leeds, Alabama,from April 26through 30,1948,before the undersigned,Sidney L. Feeler,the Trial Examinerdesignated by the ChiefTrial Examiner.The General Counsel and the Respond-ents were represented by counsel;the Union,by a representative.Full oppor-tunity to be heard, to examine and cross-examine witnesses,and to introduceevidence bearing on the issues was afforded all parties.At the outset of the hearing,the undersigned denied an application by theRespondents for a continuance.A motion by the General Counsel to require theRespondents to plead more specifically was denied.The undersigned grantedthe Respondents'motion to exclude prospective witnesses,with certain exceptions.During the hearing, the General Counsel moved to amend the amended complaintto exclude the category of maids from the alleged appropriate unit. The motionwas granted.At the end of the General Counsel's case-in-chief,the Respondentsmoved to dismiss the amended complaint for failure of proof. The motion wasdenied.At the conclusion of-,the testimony,the General Counsel move to conformthe pleadings to the proof as to formal matters. The motion was granted withoutobjection.Oral argiunent was then presented on behalf of the General Counseland the Respondents.Briefs were received from them subsequently.On the entire record and from his observation of the witnesses the undersignedmakes the following :-FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSThe Respondent, Joseph Solomon, began operations at Leeds, Alabama, underthe trade name and style of The Solomon Company on or about July 1, 1947. Thebusiness conducted was the manufacture and sale of men's trousers. On January1, 1948, The Solomon Company, a Delaware corporation, took over the assetsand assumed the liabilities of the unincorporated entity. Joseph ^ Solomon owns2Prior to the issuance of the amended complaint, the General Counsel, upon a secondamended charge, had issued a complaint directed against Joseph Solomon, individually.Thereupon, said Joseph Solomon filed an answer, dated March 20, 1948, together with amotion to dismiss the complaint alleging that lie had not been doing business under thefirm name and style of The Solomon Company since January 1, 1948.. The motion wasdismissed by the acting Regional DirectorThe chief difference between the amended complaint and the original complaint is thatThe Solomon Company, a corporation, has been added as an additional party It wasagreed at the hearing that the original answer should serve as the joint answer of theparties respondent to the amended complaint. THE SOLOMON COMPANY231a 40 percent interest in the corporation, and is its president ; two sons own anadditional' 40 ' percent.The corporation proceeded to fill unfilled orders of theunincorporated company in the same plant and using -the same machinery,=equipment, and employees as had been used prior thereto.From July 1, 1947, until March 1, 1948, raw materials, consisting mainly ofrayon and worsted fabrics, valued in excess of $100,000 were purchased of whichmore than 90 percent was shipped to the plant at Leeds, Alabama, from pointsoutside the State of Alabama.During the same period, finished products, con-sisting of men's trousers, and valued in excess of $150,000 were shipped fromthe Leeds plant, of which more than 50 percent was sold and shipped to pointsoutside the State of Alabama.The undersigned finds that the Respondents, at all times here relevant, wereengaged ininterstate commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDUnited Garment Workers, affiliated with the American Federation of Labor,is a labor organization admitting to membership employees of the Respondents.III.THE UNFAIR LABOR PRACTICES 3A. Interference, restraint, and coercion1.The organizationalcampaignof the Union and interference with itOn September 8, 1947,' Mrs. Mary Sue Densmore, an international representa-tive of the Union, accompanied by other representatives of the Union, met witha group of plant employees at a nearby cafe. She distributed union member-ship application cards, answered questions, and arranged for another meetingat the same place.After the meeting, Dave Solomon, a son of Joseph Solomonand active in the operations of The Solomon Company, entered the cafe.Heand Densmore had a conversation in which there was brief mention of the factthat the Union was attempting to organize the workers at the plant.On September 12, Densmore returned to Leeds with some otherunion repre-sentatives and met a group of employees after working hours at the same cafewhere the previous meeting had been held.Membership application cards weredistributed and some formal talks were made by the organizers.During themeeting Coy Glenn, office manager or superintendent of the plant, entered thecafe and remained until the end of the meeting. Later, Joseph Solomon camein.Hebecame involved in an argument with a union representative and thencame over to the table where Densmore was sitting with some workers and saidthat the Union would not do anything for the workers, that it was not interestedin their welfare, and that when lie was connected with another plant, lie wasashamed to sign checks for dues check-off for it3The testimony, of the witnesses for the General Counsel and the Respondents as towhat was said and done on occasions of importance herein was sometimes incomplete orconflicting, although the main course of events is well establishedSignificant conflictsand discrepancies have been dealt with herein; minor clashes have been resolved as indi-cated in the narration of events4All dates referred to in this section are in 1947 unless otherwise specifiedIThere was a conflict in the testimony as to whether Solomon made his remarks beforeor after the argumentThe undersigned accepts Solomon's testimony that it was after-wardsSolomon admittedly was very angry at the time and the undersigned has creditedDensmore's testimony as to what lie said rather than Solomon's. 232DECISIONSOF NATIONAL LABORRELATIONS BOARDDensmore also spoke with Forelady Maxine Young whom she had met inanother city.They had a brief discussion of Young's eligibility to join theUnion, but no conclusion was reached.Glenn remarked to an employee that he had signed a contract with the Unionwhile employed at another plant and that it was not worth the paper on whichitwas written.Densmore said that she would check into it.After the meeting, Densmore sent a letter to the Respondent, Solomon, re-questing recognition of the Union as collective bargaining representative.Thisletter will be considered later in this report.The Union next had a meeting on September 19 at a place away from theplant.Glenn and Foreladies Maxine Young and Banks Holloway were present.°Densmore, who was in charge of the meeting, asked them to leave and they didso.In a few minutes the foreladies returned and refused to leave.They werepresent for the rest of the meeting.The Union held its next and last meeting on September 26 at the same placeas the prior meeting.Glenn, Taylor Gee, then a salesman for the Respondent,Solomon, and now a 10 percent owner of the Respondent corporation, and theforeladies,were present.Densmore, who presided, asked them to leave, butthey refused to do so.Glenn stated that he wanted to see what Densmore had to offer the workers.Densmore then produced a contract which had been referred to by Glenn at theSeptember 12 meeting.Glenn gave her a copy of a letter which managementhad distributed to the employees.Another topic discussed at the meeting was whether or not an employee, HerstonPickle, had received a salary increase while he had been employed at anotherplant organized by the Union.Densmore produced a letter indicating that Picklehad received an increase.Glenn asked to see the letter.Densmore testifiedthat Trautwein, a union organizer, then said to Glenn, "Well, Boy, What do youthink we are? Do you think we forged somebody's name to a letter and bringit up here?"Glenn took offense to being called "Boy" and he and Gee rushedover to Trautwein.After some words with Trautwein,, they returned to theirseats.Several employees then asked for the return of their membership cards.Glennjoined in at that point and asked why did she not return the cards. Anotheremployee said that Densmore should pack up and go back to Birmingham.Dens-more stated that she did not have the cards with her and she and Trautweinwalked out of the meeting shortly thereafter.No further meetings were held.'IThere were two other employees in the forelady category, DorothyPickle and JeskerWeaver.The testimony is in conflict as to whether they attended this meeting, but theweight of the evidence indicates that they were in attendance at either this meeting orthe following one, and that Young and Holloway attended both.The status of the foreladiesis in issue.As more fully appearslater in this report, theundersigned has concluded that they were supervisory employees.4The findings as to the occurrences at the September 26 meeting are based on thetestimony of Densmore as corroborated in significant details bywitnessesGaddis, Boloy,and others who testified concerning the meeting.Glenn admitted that he was asked to leave and did not do so.He testified that hetold Densmore that he was only interested in her telling the "true facts" to the workersand that if she had anything better to offer them, "we would be glad for them to have it "He also recalled the Trautwein incident as previously related, but denied any furtherparticipation in the meeting.The chief point of disagreement between his testimony andthat of witnesses for the General Counsel is on the question of whether he said anythingwhen some employees asked for the return of their cards. The undersigned,from anexamination of all the testimony, concludes that Glenn did ask Densmoreat that pointwhether she would return the cards. THE SOLOMON COMPANY'233Contentions of the parties ; conclusionsThe complaint alleges that the Respondents attended and kept union meet-ings under surveillance.No company official was present at the September 8meeting.Dave Solomon entered the cafe after the meeting and he spoke onlywith Densmore. Glenn and Joseph Solomon came into the cafe during the Sep-tember 12 meeting. There is no evidence that their appearance at the cafe, whichis acrossthe street from the plant, was part of any plan of surveillance and theundersigned credits their assertions that their appearance there was by chance.Glenn's remarks at the meeting were not violative of the Act. Solomon madedisparaging remarks concerning the Union.These remarks, as almost all thewitnesses agreed, were made in the heat of anger. In any case, they did notexceed permissible limits.Glenn's activities at the subsequent meetings are on a different footing.Themeetings were at a private place. It is true that Glenn left the September 19meeting when he was requested to do so. However, he came to the September 26meeting, and refused to leave it.He became involved in an argument with aunion representative.The merits of the disagreement are not relevant here, al-though it seems to have broken out when Glenn took offense at being called"Boy."However, the argument would not have occurred if Glenn had not beenpresent.His refusal to leave the meeting, his engaging in an argument, and hissupport of those who wanted their membership cards returned, all had a dis-rupting effect on the meeting in addition to the deterrent effect his presence wouldhave on the free expression of views by employees who were all under his super-vision.The latter factor also applies to the foreladies who, although they didnot actively participate in the meetings, refused to leave them when requestedto do so.Taylor Gee attended the September 26 meeting with Glenn.His statuswas that of salesman on that date and there was no showing that he had anysupervisory authority.The undersigned finds that his activities at the meetingare not chargeable to the Respondents.The undersigned concludes that theafore-mentioned conduct of supervisory employees at the union meetings ofSeptember 19 and 26 were violated by the Act.'Glenn's testimony and that of the foreladies that their purpose in comingto the meetings was not to engage in surveillance or interference does not detractfrom the effect of their conduct. The rule applicable is that "the test is whetherthe employer engaged in conduct which, it may reasonably be said, tends to inter-fere with the free exercise of employee rights under the Act " 9 The motivesunderlying such conduct are for the purposes of that test, imulaterial.102.Other activities during the organizational periodElsie Baker testified that she had been employed at the plant during theUnion's campaign, that she signed a union card on September 8, that thereafter8Matter of Kentucky Tennessee Clay Company,49 N. L.R. B 252,Matter of ContinentalPipe Line Company,67 N. L R B. 389. The Respondents'contention that proof thatthe employees were actually coerced is essential, is rejectedMatter of the Ridge ToolCompany,58 N. L R. B. 1095, decision set aside and case remanded on grounds not relevantherein, 151 F. (2d) 947.The case ofN L.R. B. v. National Motor Bearing Company,105 F.(2d) 652(C.A. 9), cited by the Respondents,does not stand for the proposition,as contended that mere presence at a union meeting by itself is not enough to substantiatean unfair labor practice chargeThe decision turned on the nature and extent of thefindings by the Board in its original decision on the issue of an alleged surveillance."N. L R. B. v. Illinois Tool Works,153 F.(2d) 811, 814=1"Republic Aviation Corp. v. N. L. R B.,324 U. S 793,Home Beneficial Life InsuranceCo., Inc.,v.N. L. R. B.,159 F. (2d) 280, certiorari denied 322 U. S. 758. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDin that same week or in the following week a general wage increase of 10 centsan hour was put into effect without prior notice.Dave Solomon testified that actually a 5 cent an hour general increase was putinto effect on September 1 and was paid during the week ending September 6.Baker admitted that she did not have a clear recollection as to the facts andcircumstances surrounding the pay increaseSolomon's testimony, which wassupported by entries on Baker's time cards, is credited.The undersigned finds,contrary to the contention of the General Counsel, that the evidence does notestablish that the wage increase granted in September was put into effectto discourage union organization, but that it, affirmatively appears that it wasmade before the union campaign began.During the course of the campaign, management representatives took cog-nizance of it in speeches to employees, remarks to individual employees, and inthe distribution of a letter to all employees.Former employee J. C Goodwin testified that at the September 12 union meet-ing Joseph Solomon told him that there "wasn't anything to the Union."Goodwin further testified that approximately 2 weeks after he signed a unioncard on September 8 Glenn asked him whether he was "for" the Union.WhenGoodwin replied that he was, Glenn said as Goodwin summarized it.He said it wasn't anything to it.He said they would get your money.Hesaid you would never get them paid and he told us to go ahead and go towork and he was going to pay us more when we got to making production.Goodwin also testified that 'after the September 12 union meeting Glenn toldall the employees that there was "nothing to the Union," that the employeesshould not "fool" with it, and that employees would not be paid more moneyuntil production was increased.Mattie Ethridge testified that on the day of the last union meeting Glenntold the employees to attend the last meeting and tell the union organizers toreturn to Birmingham. She could not recall the rest of his remarks in that orin other speeches.Joseph Solomon, she testified, also spoke to the employeesthat day.She recalled that he said that he hated a liar, thief, or murderer,but she could not connect this remark with the substance of the rest of histalk.Mary Howard testified that Glenn said, during one speech, that employeeswould not be discharged for attending union meetings. Joseph Solomon, shetestified, said that he had prevented the Union from having an employee dis-charged at another plant. She also testified that she heardJoseph Solomontell two emplbyees^that working conditions at union plants were not good andthat a plant in Mississippi had been shut down because of difficulties with the,Union.She also testified that he said that the plant would be shut down if theUnion "came in."Howard further testified that she overheard a conversation between Glennand two employees in which, as she put it, "they wasaskinghim about ourcards and he said they couldn't do nothing about ourcards.Just not vote.Not vote for the Union."Arlene Gaddis testified that she heard Glenn make several speeches duringthe union campaign and that some of the points he made were that theemployeesshould not let themselvesbe "sugar-talked, that organizers mademoney doing this," that the Union could notget themmore pay, thatworkers insome unionplants wereearning less andthat physical conditionsin some union THE SOLOMON COMPANY235shops were bad. Before the last union meeting, Glenn said that the employeescould tell Mrs. Densmore to return to Birmingham.According to Gaddis, Joseph Solomon made a speech to the employees shortlybefore the last union meeting.He mentioned poor working conditions in unionfactories.He further stated that he hated a liar,a murderer,or a thief, andexplained that a liar was someone who would say that people would get some-thing when they would not.On the Friday before the last union meeting, Glenn asked Gaddis whethershe had threatened a nonunion worker with loss of a ride, if she did not jointhe Union. , . Gaddis said she had not._ ..Glenn then, said that he wished theemployees would forget about the Union and give the Company a chance.Gaddisreplied that they needed more money.On cross-examination,Gaddis testified that Glenn had told the employeesthat they could join the Union, but that they should not unless they knew whatthey were "jumping into."PearlieHoward recalled that Joseph Solomon compared working conditionsat the plant with those at others and said that if they joined the Union, dueswould be deducted from their pay, thus lessening their earnings.She also re-called that Glenn said that they could do what they wished concerning theUnion, but that he wished they would wait and give the Company a chance.Lydia Boley testified that Glenn said they could sign union cards or not do so,that they would be better off without a union, and promised that a wage increasewould be given when production was increased. She could not recall whenGlenn made that statement nor the surrounding circumstances.Some time prior to the last union meeting a letter was distributed to theemployees signed, "The Management."The letter had for its announced pur-pose the enlightenment of the employees.It sought to make a comparison ofworking conditions and earnings between the Leeds plant and another plant,which was not identified,"the source from which the recent agitation andagitators originated."The comparison gave the Leeds plant the advantage onevery score.The concluding paragraphs of the letter are :Hence, our setting a new modern example is envied and frightens someoutside interest who are anxious to utilize every whispering propaganda,if not to crush,at least to weaken, confuse,and discredit the managementand yourselves.Evidently your common sense is badly underestimated and, perhaps withsome exception,we cannot believe that you will fall for such schemes.Mary Howard testified that, Forelady'Weaver-asked' her "which side are youfor ; the Union or not," and that she replied it made no difference to her.LydiaBoley testified thatWeaver told her that Densmore had caused a plant to beclosed in Mississippi.Glenn admitted that he had talked to the employees concerning the Union.He did this,he maintained,because he had been asked questions about it andbecause there had been many rumors around the plant.He further testifiedthat he told the employees that they were free to join or not join the Union andthat they should attend its meetings for their own information.Other talkshe made were to the same effect.Joseph Solomon testified that he talked to the employees on September 15because some of them had asked him if they would lose their jobs if they didnot join the Union and asked other questions about wage scales in other plants. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe testified that he told the employees in his talk that they could have theirjobs as long as they were "suitable" for them and willing to work, that he told ofan instance in another plant where, as he maintained, he had saved an employeefrom discharge at the request of the Union.He also discussed wage scales atother plants and denied that he had come to Leeds to pay low wages.He alsoreferred to good physical conditions at the plant.He denied that he had requested employees to withhold organizing for awhile,but testified that a company letter containing such a statement had referenceto a remark by Dave Solomon to Densmore on September 8.ConclusionsThe testimony of the witnesses, while often fragmentary, clearly indicate thescope and character of the remarks made by management representatives inspeeches to employees.While opposition to the Union was expressed, none ofthe remarks exceeded the bounds prescribed in the Act.The same is true ofthe letter distributed to the employees.As to remarks made to individual employees, these were generally of the samecharacter as remarks made at general meetings and were not violative of theAct.Mary Howard, in her testimony, attributed certain remarks to Joseph Solomonand Glenn which merit more extensive treatment. She testified that she hadheard Joseph Solomon tell two employees that the plant would be closed if theUnion "came in." She mentioned this point after she had said several timesthat she could remember nothing further about the conversation which she wasthen relating and had been led over it repeatedly.She was unable to fix the dateof this occasion nor did she furnish adequate details of the conversation leadingup to the alleged remark by Solomon except that she testified that sometime dur-ing the conversation Solomon had said that a plant in Mississippi had been"torn up" when a union had organized or that the Union had "torn it up" andthat it had been shut down. The undersigned finds that Howard's testimonyon this point was too vague and indefinite to support a finding.Howard further testified that she heard some employees "asking him [Glenn]about our cards," and that he replied "they could do nothing about them and theyneed not vote for the Union. It is clear from Gardner's later testimony, inwhich she related that she had had a similar conversation with Glenn, that em-ployees were asking Glenn whether they were bound by their union cards to votefor the Union in an election arid'that Glenn told them that they were not so bound.The undersigned does not find this.conduct violative of the Act.Other remarks by supervisors, except as now noted, were not violative of theAct.However, Goodwin's testimony that Glenn asked him whether he was "for"the Union stands undenied in the record and is credited. Similarly, Mary How-ard's testimony that Forelady Weaver asked, "which side are you for ; for theUnion or not," was not contradicted and is credited. Inquiries as to unionaffiliation, membership, or attitude towards the Union, are violative of the Act"and the undersigned finds that the conduct of Supervisors Glenn and Weaver wasan infringement of the rights of employees as guaranteed in the Act.The coercive effect of the conduct found, violative of the Act was not dispelledby the statements which were made to the employees that they could join the"Matter of A. B. Fletcher et al,78 N. L.it.B. 1215;Matter of Wytheville KnittingMills, Inc., 78N. L. R. B. 640;Matter of Art craft Hosiery Company,78 N. L.it. B. 333. THE SOLOMON COMPANY237Union, if they wished.There was no specific disavowal of the unfair labor prac-tices and, in fact, the most serious violation took place after those announcementswere made.Mere generalities could not dissipate the effects of conduct whichwas of an opposite character.'ZB. The refusal to bargain1.The sequence of eventsOn Saturday,September13, 1947,Densmore sent the following letter to theRespondent,Joseph Solomon :BIRMINGHAM,ALA.,September 13, 1947.Mr. JOSEPH SOLOMON,Solomon Garment Company, Leeds, Alabama.DEAR SIR : This correspondence is to notify your Company that the UnitedGarment Workers of America represent the majority of the employees, em-ployed at your plant.On this day the United Garment Workers of America affiliated with theAmerican Federation of Labor are petitioning the Government's NationalLabor Relations Board at Atlanta, Ga., for an election to determine bargain-ing rights of the Majority vote of the employees at your plant to ascertainwhether the employees want us to represent them as their bargaining repre-sentatives the United Garment Workers of America, by an election.To eliminate an election or the red tape of the National Labor RelationsBoard, the United Garment Workers wishes the Company will agree to across check of cards, if the Union represents the majority when this crosscheck of crrds (sic) enabling the United Garment Workers to be certifiedby the National Labor Relations Board as bargaining representative andassisting these employees in collective bargaining to negotiations od (sic)wages, conditions and a contract, as provided under the Taft-Hartley Act.Trusting you will concede to work for the best interest of your employeesand granting them this cross check of cards against the Company pay roll,enabling them to have the proper representation, without delay.Whichwill eliminate an election, further delay and will bring about better co-operation, better production and above all satisfied employees which willbe a great stride for the progress of your Company in Leeds, Ala.With kind personal regards and best wishes for the progress of yourCompany, I am,Yours truly,/s/Mrs Mary Sue DensmoreMrs. MARY SUE DENSMORE,Int. Rep. United Garment Workers of America, A. F. of L.,2 64th St. South, Birmingham, Alabama.The letter was received on September 15.No reply was ever made to this letter by Densmore. On September 23, theUnion filed with the Regional Director a petition for certification of representa-tives.On September 24, the Regional Director wrote Densmore that the petitionwas incomplete in that the Union was not yet in compliance with Section 9 (f),(g), and(h) of the Act.On October 7, Densmore filed the original charge in this proceeding on behalfof the Union.12N. L. R. B. v. A. S.Abell Co.,97 F. (2d) 951. 238DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Regional Director on October 15 wrote The Solomon Company a letter inreply to a communication from it. The Regional Director noted that the Unionwas not in full compliance with Section 9 (f), (g), and (h) of the Act, butstated that there would be an investigation of charges filed against the Company.On November 3, Joseph Solomon wrote a letter to a field examiner attachedto the Regional Office, maintaining that the union membership cards did notrepresent the true will and sentiment of the employees.He offered to cooperateAs previously stated, there were no direct negotiations between the Respondentsand the Union after its letter of September 13 was sent.Contentions of the parties, conclusionsThe parties are in disagreement as to the effect of the letter of September13.The General Counsel contends that it was a demand for recognition andthat the failure to answer it constituted a refusal to bargain within the mean-ing of the Act. The Respondents contend that the Union offered a choice ofalternatives, either to await the results of a Board-conducted election or to havea cross-check of union cards against the pay roll, and that there was no violationof the Act in the selection of one alternative as against another.Several points were made by Densmore in her letter. The first paragraph as-serted that the Union represented a majority of the employees in the plant. Thenext paragraph stated that the Union was filing a petition for an electionwith the Regional Director.The next two paragraphs dealt with the Union'sproposal for a cross-check of its membership cards as against the pay roll.The letter, considered in its entirety, constituted a demand for recognition.In it, the Union claimed to represent a majority of the employees, gave noticethat it was filing a petition for an election, and in the last paragraph, stated thatthe purpose of its proposals was to secure for the employees, "proper representa-tion without delay."Considered in the light of the organizing campaign thenbeing conducted by the Union and management's knowledge of it, the lettercould only reasonably be interpreted by its recipient as a demand for recog-nition as collective bargaining representative.However, the letter went further. It contained an offer by the Union to pro-duce proof of its majority in a cross-check arrangement.The last paragraphof the letter expressed the hope that the Respondent, Solomon, would enterinto a cross-check agreement "enabling them [the employees] to have the properrepresentationwithout delay.Which will eliminate an election . . " Thiswas a definite proposal, but no answer was made to it.It is true, as,tbe Respondents -point out, that an employer may in good faithinsist upon a Board-conducted election to establish the status of a Union ascollective bargaining representative.'This does not mean, though, that in everycase an employer can disregard a demand for recognition simply because a peti-tion can be filed for an election.There are other ways of proving a majority,including the well-recognized method of a cross-check agreement.An employeris not bound to accept this method or any other specific method, but he must atleast make a reply to a demand for recognition and a proposal to furnish proofof majority status or take other action which will furnish a basis for evaluatinghis good faithNor does the fact that a union asserts that it is filing a petitionwith the Board excuse an employer from his duty to bargain with it. The pendency13Matter ofChamberlain Corporation,75 N. L.R. B 1188. THE SOLOMON COMPANY239of a proceeding before'the Board does not constitute a license to an employer torefuse to carry out his obligation to bargain collectively 14The undersigned concludes that the failure of the Respondents to make anyreply to the demand for recognition made by the Union and its request for anopportunity to establish its majority was violative of the Act.Independently of the conduct with respect to the Union's letter, there was aviolation of Section 8 (a) (5) of the Act by the activities' of supervisory em-Voyees.An employer, after a demand for recognition, may not insist on proofthereof and yet engage in unfair labor practices undermining the status of theUnion.The Board has summarized the law applicable to this case inMatter ofArteraft Hosiery Com-pwal,78 N. L. R B 33, in the following language:We have held, and still hold, that an employer may in goodfaithinsist ona Board election as proof of the union's majority but that an employer un-lawfully refuses to bargain if its insistence on such an election is motivated,not by any bona fide doubt as to the union's majority, but rather by a rejec-tion of the collective bargaining principle or by, a desire to gain time withinwhich to undermine the Union.' The crucial issue in these cases is the Em-ployer's motive at the time of the refusal to bargain.Whether in a particularcase an employer is acting in good or bad faith, is of course a question whichof necessity must be determined in the light of all the relevant facts in thecase.Among the factors pertinent to a determination- of the employer'smotive at the time of the refusal to bargain are any unlawful conduct of theemployer,' the sequence of events, and the lapse of time between the refusaland the unlawful conduct.-2Matter of Chamberlain Corporation,75 N L R B 1188,Matter of R J Lovvorn,76 N L R B 84;Matter of Roanoke Public Warehouse, 72 NL R B 1281, 12843Matter of R J. Lovvorn, supra. Matter of Prigg Boat Works,69 N L R B 97,123,Matterof RobesonCutlery Company, Ine , 67 NL R B 481 ;Matter of Wilson itCo , Inc . 77N. L R B. 959. The weight to be given this factor depends on thenature and scope of the unlawful conductSeeMatter of Chamberlain Corporation,supra,andMatter of Roanoke Public Warehouse,supra.In the instant case, Superintendent Glenn and Forelady Weaver each ques-tioned an employee concerning their attitude towards the Union. The foreladiesremained at the last two union meetings, although requested to leave. Glenn alsorefused to leave the last meeting and, in addition, took an active part therein.The activities of these supervisory employees were not only violative of the Act,but also they directly interfered with the organizational campaign and the rightof the employees to decide whether or not to affiliate with a union free frommanagement surveillance and interference. Furthermore,these acts occurred atthe height of the organizational campaign.The fact that the Respondent, Solomon, offered to cooperate in an election afterthese events does not in any way temper the effect of the prior acts chargeable tohim, since,otherwise,he would be reaping an advantage from the unfair laborpractices.The Respondents further contend that the failure of the Union to comply withSection 9(f), (g), and(h) of the Act excused the employer herein from bargain-ing with it until the Union was in compliance.Section 9(f), (g), and (h), byits terms bars action by-the Board unless there is compliance with that section.014N. LR.B. v. National Seal Corp.,127 F.(2d)776; Matter of Ellis-Klatscher it Co.,40 N. L.R B. 1037, 1052,afC'd 142 F.(2d) 356;Matter of Sheba Ann Frocks, Inc.,5 N L R B 12, 16;Matter of Rock City Paper Box Company, Inc.,64 N. L. It. B.1527, 1539. 240DECISIONSOF NATIONALLABOR RELATIONS BOARDIt does not change the obligation set forth in Section 8 (a) (5) that anemployerisunder a duty to bargain collectively with the collectivebargaining repre-sentatives selected by his employeesin anappropriate unit.The undersignedfinds the contention of the Respondents as to the effect of noncompliance withSection9 (f), (g), and(h) of the Act to be withoutmerit 16The undersigned concludes that by the failure to make any reply to the Union'sletter of September 13, followed by unfair labor practices destructive of theUnion's status as collective bargaining representative, there was a breach of theobligation to bargain collectively as prescribed in the Act.2.The appropriate unitThe amended complaint alleges that, "all employees of therespondents em-ployed at their Leeds, Alabama, plant, exclusive of office manager, stockroomsupervisor, clerical employees, foreladies, machinists, head cutter, watchmen andguards, professional employees and supervisors as defined in the Act constitutea unit appropriate for the purpose of collective bargaining within themeaningof Section 9 (b) of the Act." During the hearing, the General Counsel wasgranted permission to further amend the complaint to exclude the category ofmaid from the appropriate unit.The parties were in disagreement as to theinclusion in the unit of the category of maid, but were otherwise in agreementas to the composition of the appropriate unit.One maid is employed at the plant. It was stipulated that in September 1947she was responsible for the cleanliness of the ladies rest room and for cleaningthe general offices of the company. She devoted two-thirds of her time to the restroom and the remainder to the office.Densmore testified that the Union did notadmit maids to membership.The undersigned concludes that the maid performs work substantially differentfrom those in the unit and that the category of maid should be excluded fromthe appropriate unit10The parties also were in dispute as to whether Maxine Young, Jesker Weaver,Banks Holloway, and Dorothy Pickle were supervisory employees within themeaning of the Act. All had similar duties and responsibilities and their casescan be treated as a unit.Glenn testified that in September 1947 he had 40 machines and operators em-ployed on a single production line.Young, Weaver, and Holloway were assignedto sections of that line, and had the pay-roll title of "Forelady."Pickle wasassigned to a unit of 5 machines where trimmings weremade and was listedunder the title of "Feeder."Glenn's testimony as to their background, duties,and responsibilities was as follows : They had worked for him at another plantas utility operators (operators who could fill in at different tasks, as required).He offered them positions at Leeds, hestated,because he wanted them to teachthe new and inexperienced employees. These 4 had no power to hire, dis-charge, promote or demote, transfer, reward ordisciplineemployees.As Glennhired employees, he would turn them over to 1 of the 4 for instruction.Hetestified that the 4 also did sewing as utility operators.They were hourlypaid withno minimum guaranteed.In short, Glenn claimed, they performedroutine work and had no discretion overoperations.He further testified thatthey would check for defective work andreturn itfor repair to theoperator15Cf.Hoover Co. v. Electrical Workers,22 L. R R. M 2323 (not officially reported).Contra :Fulford v. Smith Cabinet Manufacturing Co.,77 N.E. 2d 755(not yet officiallyreported).16Matter of Conro Manufacturing Company, 47N. L. R. B. 456. THE SOLOMON COMPANY241responsible.Occasionally they would do the repairs themselves, if the operatorwas behind in her work. It further was part of their duties to see that properthread was used and that stitching was done correctly. Glenn also testified thathe did not ask any of the 4 employees for reports on individual employees,but depended on his own observation.He admitted that he had had discussionswith the 4 with reference to seeing what could be done to increase productionor prevent a high rate of returned goods.He also received a daily report ofwork in the units under each of the 4 but, he testified, had no discussion aboutthe reports except to ask them to help increase production, and did not enterinto a discussion of the capabilities of individual employees.The four received 75 cents an hour. Regular production employees receivedfrom 40 to 55 cents an hour. In addition, the four earned overtime compensa-tion several afternoons a week.Young's testimony as to her duties and responsibilities was to the same effectas Glenn's.She testified that in August she spent about 50 percent of her timesewing, but that that type of work has steadilydecreased.Mattie Etheridge testified that she had worked under Holloway and Pickle,that they instructed the production workers in their duties, brought them work,and helped them catch up in their work.Lydia Boley and Elsie Baker gavesimilar testimony. It clearly appears from their testimony that Glenn told newemployees that the four employees were foreladies and that employees so regardedthem.None of them had a regularly assigned machine.The Respondents contend that except for ownership participation, Glenn,wasthe only supervisory employee at the production line. Their contention,in sum-mary, was that Glenn was able to observe and supervise the work of all theemployees on the 40-machine production line, control the work of 35 to 40 otherworkers (some of whom worked under their own immediate supervisors) andcarry on other duties as the chief operating official at the plant.The undersigned finds the Respondents, in their contention, present an un-realistic picture of the situation at the plant.Glenn did observe conditions onthe productionline fromtime to time and he did exercisegeneralsupervision overit as well as over other production units.However, it is clear from his owntestimony that he could not give the production line the close supervision re-quired by the assembly line method used at the plant, particularly in view ofthe fact that the operators were generally inexperienced and required a gooddeal of help and instruction.The testimony of the employees shows that theylooked for that guidance to the four employees whose statusis inquestion.Thesefour were considered by the employees as foreladies and managementhad alsogiven them that designation,and as suchthey checked the work of the em-ployees at the machines, gave them instructions, and did what they could tomaintain a continuous flow of work down the production line.The under-signed concludes that Young, Weaver, Holloway, and Pickle had authority toresponsibly direct employees in their respective sections within themeaningof the Act and were supervisory employees. They will be excluded from theappropriateunit.14The case ofMatter of Detrola Corporation, 43 N. L.R. B. 679, cited by theRespondents, dealt with the status of floorladies whose duties and responsibilitiesresembled those of the four employees in this case.However, the Board, indeciding to include them in a production and maintenance unit expressly reliedon the fact that the floorladies were members of the Union involved, that it had17Matterof ConroManufacturing Company, 47N. L. R. B. 456,Matter of Salant tSalant, Inc,69 N. L R B 84. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargained in their behalf, and'had obtained terms and conditions of employ-ment in its contract specifically applicable to that class of employees.Thesituation in the instant case is entirely different and the undersigned concludesthat the cited case is not binding herein.The undersigned finds that all employees of the Respondents employed attheir plant at Leeds, Alabama, exclusive of the office manager, the stockroomsupervisor, the maid, clerical employees, foreladies, machinists, the head cutter,watchmen, guards, professional employees, and supervisors as defined in theAct at all times material herein constituted and now constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9 (b)of the Act.3.Representation of a majority in the appropriate unitA copy of the plant pay roll for September was received in evidence. Of the96 names on the pay roll, the parties stipulated and agreed that 73 were in theappropriate unit (although the figure fluctuated during the period), 11 were notwithin it, e 7 had ceased to be employed before the Union's letter to the Companywas sent concerning its claim of majority status," and 5 were in dispute as totheir inclusion or exclusion. In accordance with the conclusions reached in thepreceding section, the following employees will be excluded from the appropriateunit :Anne Lewis, the maid, and Foreladies Young, Weaver, Holloway, andPickle.Union membership applicationcards, signedby employees, were submittedin substantiation of the Union's claim of a majority.Detailed testimony asto the authenticity of the signatures and the circumstances under which thesecards were signed was given by union representatives and employees. Theundersigned, after a study of, that testimony as well as contentions raised bythe Respondents that the cards were not, in some cases, fully filled out and thatsome employees did not know the effect of the language on the cards, accepts thecards as authentic and as indicating that those signing had designated the Unionas bargaining agent on the dates indicated on the cards.A comparison of the cards against the pay-roll data of employees in the unitshows that in the 2-week period from September 15 to September 26 the Unionrepresented between 36 and 39 employees in the appropriate unit and that itsmajority fluctuated between 2 and 9, but that it had a majority all during theperiod.However, the Respondents contend that any computation of the Union's major-ity must take account of the fact that at the September 26 meeting a number ofunionadherents demanded the return of their membership cards. This conten-tion would be a correct one if the attempted withdrawals had not occurred afterthe commission of unfair labor practices and, in fact, while Glenn was interferingwith the meeting.Under such circumstances: the Union's loss of majority, if itdid occur, is attributable to the unfair labor practices and'theRespondents cannottake advantage of those activities by asserting a loss of majority as justificationfor their refusal to bargain 20"The 11 are:J.E Horner,Ora Craft,JoeWideman,Wesley Wideman,OpheliaMcLaughlin,Albert SWilliams,E. E McNess,Nathan Solomon,James L.Greer, TaylorGee, and C F Glenn.1"Mandie Hill,LulaPatterson,Helen Beasley, Ruby Boley,Mary Hutchins, MariePatmon,and Geneva Holliday.20 SeeMedo Photo Supply Corporation v N. L R B.,321 U S 678;Matter of TheToledo Desk&Furniture Co,75 N.L. R. B. 744,Matter of Karp Metal Products Company,51 N L R B 621. THE SOLOMON COMPANY243,The offer to cooperate in an election likewise cannot affect the outcome hereinsince it was made after the commission of unfair labor practices.Finally, the Respondents contend that there has been such a change in theoperations of the plant as to affect the relief to be directed.Witnesses for theRespondents testified that the Respondents planned to expand operations at theplant from the one production line and a section in operation in September 1947to four production lines and that at the time of the hearing a second productionline had been established and that total personnel had increased from 82 to 125.However, it clearly appears from the testimony of Dave Solomon and Glenn that,while orders for additional machinery had been placed, there was a shortage ofthat type of machinery and it was not certain when delivery could be made. Itfurther appeared that production plans for the next season had been based onthe continuance of the two production lines without expansion.The under-signed concludes that the changes in production at the plant are no bar to thegranting of relief herein.Mere expansion, of a unit where no substantial changehas occurred in the nature of the operations cannot be asserted as a justificationfor a refusal to bargain when collective bargaining should have been engaged inby a respondent months before the expansion took place.'The undersigned further finds that on September 15, 1947, and at all timesthereafter, the Respondents failed and refused to bargain collectively with theUnion as the exclusive representative of their employees in the aforesaid appro-priate unit, thereby interfering with, restraining, and coercing their employees inthe exercise of the rights guaranteed in Section 7 of the Act.IV.THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in Section III, above, occurringin connection with the operations described in Section I have a close, intimate,and substantial relation to trade, traffic, and commerce among the several Statesand such of them as have been found to be unfair labor practices tend to leadto labor disputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYSince it has been found that the Respondent, Joseph Solomon, d/b/a TheSolomon Company, has engaged in certain unfair labor practices it will berecommended that he cease and desist therefrom in order to effectuate the policiesof the Act. Subsequent to the commission of the unfair labor practices theRespondent Corporation, The Solomon Company, took possession of all of theassets of the unincorporated Respondent including the Leeds plant and itsequipment and is continuing business without any substantial change in thenature of the operations or the management personnel. Joseph Solomon is presi-dent and principal stock holder of the Respondent Corporation.The RespondentCorporation, as successor to Joseph Solomon d/b/a The Solomon Company, havingfull knowledge of the unfair labor practices is under, an obligation to remedythem.The undersigned finds that in order to fully remedy the unfair labor prac-tices it will be necessary that the Respondent Corporation also be required tocease and desist from certain conduct and that said Respondent take certainaffirmative action designed to effectuate the policies of the Act'2Having foundn Matter of Simmons EngineerinqCo , 65 N L H. B 1373.21N.L. R. B. v Cullen,105 F. (2d) 179, 183,N L. R B. v. Adel Clay Products Com-pany,134 F (2d) 342, 346;N L R B. v National Garment Co.,166 F. (2d) 233, cert. den.334 U. S. 845,Matter of the Alexander Milburn Company,78 N. L. R. B. 747. '244DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat there has been a refusal to bargain collectively with the Union, the under-signed will recommend that the Respondent Corporation upon request bargaincollectively with the Union as the representative of all. its employees at its plantat Leeds, Alabama, exclusive of the office manager, the stockroom supervisor, themaid, clerical employees, foreladies, machinists, the head cutter, watchmen,guards, professional employees, and supervisors as defined in the Act. It has alsobeen found that the activities of certain supervisory employees in questioningproduction employees as to their union sympathies and the surveillance andinterference with union meetings by supervisory employees was violative of theAct.The scope of the illegal conduct discloses a purpose to defeat self-organiza-tion among the employees. Such conduct reflects a determination generallyto interfere with, restrain, and coerce the employees in the exercise of the rightto self-organization, to form, join, or assist labor organizations, to bargain col-lectively through representatives of their own choosing and to engage in con-certed activities for the purposes of collective bargaining or other mutual aidor protection and presents a ready and effective means of destroying self-organization among the employees.The undersigned is convinced that if theRespondents are not restrained from committing such conduct the danger oftheir commission in the future is to be anticipated from the conduct in the pastand the policies of the Act will be defeated. In order, therefore, to make effec-tive the interdependent guarantees of Section 7 of the Act, to prevent a recur-rence of unfair labor practices and thereby minimizing industrial strife, whichburdens and obstructs commerce, and to thus effectuate the policies of the Act,the undersigned will recommend that the Respondents cease and desist from inany manner infringing upon the rights guaranteed in Section 7 of the Act."Upon the basis of the foregoing findings of fact and upon the entire record in thecase the undersigned makes the following :CONCLUSIONS of LAW1.United Garment Workers of America, affiliated with the American Federa-tion of Labor, is a labor organization within the meaning of Section 2 (5) of theAct.2.All employees of the Respondents employed at their plant at Leeds, Alabama,exclusive of the office manager, the stockroom supervisor, the maid, clericalemployees, foreladies,machinists, the head cutter, watchmen, guards, pro--fessional employees, and supervisors as defined in the Act at all times materialherein constituted and now constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.3.United Garment Workers of America, A. F. L., was, on September 15, 1947,and at all times thereafter has been and now is the exclusive representative of theemployees in said unit for the purposes of collective bargaining within themeaning ofSection 9 (a) of the Act.4.By refusing on September 15, 1947, and at all times thereafter to bargaincollectively with United Garment Workers of America, A. F. L., as the exclusiverepresentative of their employees in the appropriate unit, theRespondents haveengaged in and are engaging in unfair labor practices within themeaning ofSection 8 (a) (5) of the Act.5.By the above acts and by the activities of supervisory employees in question-ing production employees as to their union sympathies and attitude towards theUnion, the surveillance and interference with union meetings, and by the failure23 SeeMay Department Stores Company, etc., v. N. L. R. B.,326 U. S. 376. THE SOLOMON COMPANY245to remedy these unfair labor practices, the Respondents have interfered with andare interfering with, restraining, and coercing their employees in the exercise ofthe rights guaranteed in Section 7 of the Act and have thereby engaged in and areengaging in unfair labor practices within the meaning of Section 8 (a) (1) of theAct.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the Respondent Corporation, The Solomon Company,Leeds, Alabama, its successorsand assigns shall :1Cease and desist from :(a)Refusing to bargain collectively with United Garment Workers of Amer-ica, A. F. L., as the exclusive representative of its employees in the unit hereto-fore found appropriate with respect to rates of pay, wages, hours of employment,or other conditions of employment.(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of their rights to self-organization, to form labor organi-zations, to join or assist United Garment Workers of America, A. F. L., to bar-gain collectively through representatives of their own choosingand to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action whichthe undersigned finds will effec-tuate the policies of the Act :(a)Upon request bargain collectively with United Garment Workers ofAmerica, A. F. L., as the exclusive representative of all employees employedat its plant at Leeds, Alabama, exclusive of the office manager, the stockroomsupervisor, the maid, clerical employees, foreladies, machinists, the head cut-ter,watchmen, guards, professional employees, and supervisors as defined in theAct, in respect to rates of pay, wages, hours of employment, and other condi-tions of employment, and if an understanding is reached embody such under-standing in a signed agreement.(b)Post at its plant at Leeds, Alabama, copies of the notice annexed heretomarked "Appendix A." Copies of said notice, to be furnished by the RegionalDirector for the Tenth Region, shall, after being duly signed by said Respondents'representative, be posted by said Respondents immediately upon receipt thereofand maintained by it for a period of sixty (60) consecutive days thereafter inconspicuous places including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by said Respondents to insure that saidnotices are not altered, defaced or covered by any other material.-As to the Respondent individual, Joseph Solomon, d/b/a The Solomon Com-pany, the undersigned recommends that he, his agents, successors, and assignsshall cease and desist from in any manner interfering with, restraining, orcoercing his employees in the exercise of their rights to self-organization, toform labor organizations, to join or assist United Garment Workers of America,A. F. L., to bargain collectively through representatives of their own choosingand to engage in concerted activities for the purpose of collectivebargainingor other mutual aid or protection as guaranteed in Section 7 of the Act.It is also recemmended that the Respondents file with the Regional Directorfor the Tenth Region, as an agent for the Board, within twenty (20) days from753396-50-vol. 84-17 246DECISIONS Of' NATIONAL LABOR RELATIONS BOARDthe date of the service of this Intermediate Report, a report in writing settingforth in detail the manner and form in which they have complied with the fore-going recommendations.All parties are hereby advised that upon the filing of this Intermediate Reportand the service of copies thereof upon the parties-as provided in Section 203.45of the Rules and Regulations of the National Labor Relations Board-Series 5,as amended, effective August 22, 1947-the Board will enter an order trans-ferring the case to itself, and will serve a copy of the order upon each of theparties, setting forth the date of the transfer aforesaid.If,within twenty (20) days from the date of service of this IntermediateReport, the Respondents shall satisfy the Regional Director, as the agent of theBoard, that they have complied, or will comply, with the foregoing recommenda-tions, it is recommended that the National Labor Relations Board issue an order,or take other appropriate, action, to close the case on compliance.Unless theRespondents shall satisfy the Regional Director within twenty (20) days fromthe date of service of this Intermediate Report that they have complied, orwill comply, with the foregoing recommendations, it is recommended that theNational Labor Relations Board issue an order requiring the Respondents totake the action aforesaid.All parties are advised, however, that any party may, within twenty (20)days from the date of service of the order transferring the case to the Board,filewith the Board, Rochambeau Building, Washington 25, D. C-pursuant toSection 203 46 of the aforesaid Rules and Regulations-an original and sixcopies of a statement in writing setting forth such exceptions to the IntermediateReport, or to any other part of the record or proceeding (including rulings uponallmotions or objections) as he relies upon, together with the original and sixcopies of a brief in support thereof.Matters not included in the Statement ofExceptions may not thereafter be urged before the Board, or in any furtherproceeding under the Act.Any party also may, within the same period, file anoriginal and six copies of a brief in support of the Intermediate Report. Imme-diately upon the filing of such a Statement of Exceptions and supporting brief,or brief in support of the Intermediate Report, the party filing the same shallserve a copy thereof upon each of the other parties. Proof of service on theother parties of all papers filed with the Board shall be properly made as re-quired by Section 203.85.Should any party desire permission to argue orallybefore the Board, request therefor must be made in writing to the Board, withinten (10) days from the date of service of the order transferring the case to theBoard.The parties are further advised that, in the event no Statement of Exceptionsis filed as provided by the aforesaid Rules and Regulations, and in the absenceof compliance, all objections and exceptions to this Intermediate Report shallbe deemed waived for all purposes-as provided in Section 203.48 of the aforesaidRules and Regulations-and the findings, conclusions, and recommendationscontained herein shall be adopted by the Board and become its findings, con-clusions and order.SIDNEY L. FEILER,TrialExaminer.Dated October 29, 1948. THE SOLOMON COMPANYAPPENDIX ANorICE TO ALL EMPLOYEES247Pursuant to the recommendations of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE wiLL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist UNITED GARMENT WORKERS OF AMERICA,A F. L. or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection.All our employees are free to become or remain members of this union, or anyother labor organization.WE WILL BARGAIN collectively upon request with the above-named union1as the exclusive representative of all employees in the bargaining unit des-scribed herein with respect to rates of pay, hours of employment, or otherconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement. The bargaining unit is :All employees employed at the plant at Leeds, Alabama, exclusive of theofficemanager,the stockroom supervisor, the maid, clerical employees,foreladies,machinists, the head cutter, watchmen, guards, professional em-ployees, and supervisors as defined in the National Labor Relations Act.THE SOLOMONCOMPANY,Employer.Dated-------------------------------By----------------------------------(Representative)(Title)This notice must remainposted for 60 days from the date hereof, and must notbe altered,defaced, or covered by any other material.